

113 HR 3913 IH: To amend the Bank Holding Company Act of 1956 to require agencies to make considerations relating to the promotion of efficiency, competition, and capital formation before issuing or modifying certain regulations.
U.S. House of Representatives
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3913IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2014Mr. Duffy introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Bank Holding Company Act of 1956 to require agencies to make considerations relating to the promotion of efficiency, competition, and capital formation before issuing or modifying certain regulations.1.Rulemaking considerationsSection 13 of the Bank Holding Company Act of 1956 (12 U.S.C. 1851) is amended by adding at the end the following:(i)Consideration of Promotion of Efficiency, Competition, and Capital FormationIn issuing or modifying any regulation under this section, the appropriate Federal banking agencies, the Commodity Futures Trading Commission, and the Securities and Exchange Commission—(1)shall consider whether the regulation is necessary or appropriate in the public interest;(2)shall consider whether the regulation will promote efficiency, competition, and capital formation;(3)shall consider, among other matters, the impact the regulation would have on competition;(4)may not adopt the regulation if it would impose a burden on competition not necessary or appropriate in furtherance of the purposes of this section; and(5)shall include in the statement of basis and purpose incorporated in the regulation adopted under this section, the reasons for the determination under paragraph (4) that any burden on competition imposed by the regulation is necessary or appropriate in furtherance of the purposes of this section..